September 21-22, 2009 West Coast Investor Meetings Arranged by Oppenheimer & Co. W. Stancil Starnes Chief Executive Officer Howard H. Friedman Chief Underwriting Officer and Chief Actuary Frank B. O’Neil Investor Relations Officer Forward Looking Statements This presentation contains Forward Looking Statements and other information designedto convey our projections and expectations regarding future results. There are a numberof factors which could cause our actual results to vary materially from those projected inthis presentation. The principal risk factors that may cause these differences aredescribed in various documents we file with the Securities and Exchange Commission,such as our current reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation inconjunction with a thorough reading and understanding of these risk factors.
